Citation Nr: 0212368	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-19 487	)	DATE
	)
	)             

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and [redacted], Observer


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The appellant was a member of the National Guard, Army 
Reserve, from October  14, 1953 to February 19,1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
RO which denied service connection for a heart murmur.  The 
appellant filed a notice of disagreement in January 2000, and 
after issuance of a statement of the case in July 2000, filed 
a substantive appeal in August 2000.

The appellant testified before the undersigned member of the 
Board at a March 2001 hearing at the RO.  A copy of the 
transcript of that hearing is of record.

When this matter was first before the Board in May 2001, the 
case was remanded for further development.  The claim was 
recharacterized by the Board as one of service connection for 
a heart disorder, to better reflect the more general nature 
of the claim.  In compliance with the remand, additional 
medical evidence has been received and a supplemental 
statement of the case has been issued.  The appeal is ready 
for adjudication


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
appellant's appeal has been obtained and associated with 
the claims file.  

2. The appellant does not have a chronic disability of the 
heart and has not presented competent evidence of current 
disability due to the episode of heart murmur diagnosed 
during service.



CONCLUSION OF LAW

The appellant is not shown to have residual disability that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
101(24), 1101, 1110, 1112, 1113, 1131, 1153, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was discharged from the National Guard, Army 
Reserve, after having completed little over four months.  The 
reason for discharge was "physical disqualification."  A 
Certificate of Disability for Discharge, from the National 
Guard Bureau, NGB Form 65, dated February 2, 1954 noted that 
the appellant was permanently unfit for military service due 
to "systolic, blowing murmur transmitted to left axilla, 
heart enlarged."  The appellant was subsequently discharged 
on February 19, 1954.

In December 1979, the appellant filed a claim of entitlement 
to service connection for a heart disorder.  The RO requested 
additional information in February 1980, but the appellant 
did not respond.  The matter was never adjudicated by the RO.  
The appellant filed a new claim for service connection for 
heart murmur received in June 1999.

In support of his claim, he submitted June 1998 to November 
1998 private outpatient treatment notes from Pavonia Medical 
Associates, which show treatment for unrelated knee 
condition.

In a June 1999 statement the appellant asserted that he was 
filing the claim because several times during a weekly 
schedule he runs out of breath and feels uneasy, without over 
exertion.  He indicated weakness with varying temperatures, 
too hot or too cold, and complained of stress. 

On August 1999 VA compensation and pension examination for a 
heart condition, the appellant reported a history of a heart 
murmur during ACDUTRA.  He stated that five years ago, he 
started feeling dyspnea on exertion, especially going up 
hills or stairs.  He reported the symptoms as being stable, 
not progressive, and not being under current treatment for 
his heart condition.  He has no history of angina, ankle 
swelling, congestive heart failure, diabetes or hypertension.  
He reported no syncope or hospitalizations for medical 
reasons.  

Physical examination revealed blood pressure at 150/80, pulse 
at 68, with no postural changes, and a noted weight gain of 
15 pounds in the previous year.  The lungs were clear on 
auscultation and percussion.  Heart examination showed 
regular sinus rhythm.  PMI was not visible or palpable, and 
there were no audible murmurs or gallops.  The abdomen was 
moderately distended due to obesity, and noted as benign with 
no organomegaly or mass palpable.  There was no pretibial 
pitting edema, and peripheral pulses were normal.  

Electrocardiograph showed normal sinus rhythm.  
Echocardiogram showed no valvular heart disease.  Stress test 
reflected above average exercise tolerance, with minor 
symptoms.  There was no ischemic EKG change and METS were 
estimated at 7.  As regards employment, the appellant worked 
as a newspaper pressman for forty years and had retired in 
1998.

The examiner noted a diagnosis of no evidence of valvular 
heart disease, 7 mets, and exercise tolerance limited 
secondary to obesity and a history of smoking.
By rating decision of October 1999, the RO denied the claim 
on the basis that the claim was not well grounded.

In a notice of disagreement received at VA in January 2000, 
the appellant reported that he was denied employment at the 
Port Authority because of his heart disorder.  He submitted a 
letter dated December 1999 from the Port Authority, Trans-
Hudson Corporation (PATH), which indicated that he was not 
medically approved for an Entry Level Position at PATH.

In a March 2001 hearing before the Board, the appellant 
testified to the effect that after discharge, he was treated 
for his heart condition.  He testified he had pain in the 
chest, but had received no diagnosis.  He also testified that 
he had been told he had arrhythmias.  He reiterated that he 
had been rejected for employment in several positions 
throughout the years because of his heart condition diagnosed 
while in the National Guard.

On appeal to the Board in May 2001, the case was remanded for 
further development, to obtain additional service records and 
for VA cardiovascular examination if a diagnosis were found.

In June 2001, the RO requested additional records, and sent a 
letter to the appellant informing him of the VCAA.  Records 
furnished by the Department of Military and Veterans Affairs, 
State of New Jersey National Guard Bureau (NGB) included 
Enlistment and Separation medical examinations, Service and 
Qualification records, and a Certificate of Disability for 
Discharge.  These records revealed examination and discharge 
in February 1954 based on a diagnosis of systolic, blowing 
murmur transmitted to the left axilla, and enlarged heart.  
The condition was determined to have existed prior to 
service, not aggravated in service, and not incurred in line 
of duty.

None of the evidence of record shows any current diagnoses or 
disabilities related to a heart disorder.  The appellant 
makes no claims of a current diagnosis associated with the 
diagnosis identified in service.  


Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the appellant 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).

In this regard, the Board notes that, during the course of 
this appeal, the RO obtained all pertinent VA and private 
treatment records identified by the appellant.  The appellant 
was provided with a VA medical examination.  Additionally, 
all facts have been sufficiently developed, and no further 
assistance to the appellant is required to comply with the 
duty to assist as mandated by the VCAA.  By virtue of the 
rating decisions, Statement of the Case, and Supplemental 
Statement of the Case, as well as other notices issued during 
the pendency of the appeal, the appellant and his 
representative have been advised of the law and regulations 
governing the claim, and the basis for denial of the claim.  

The claims file shows that in a December 2001 Supplemental 
Statement of the Case, the RO informed the appellant about 
VA's duties under the VCAA, and what the evidence must show 
to establish service connection for the disabilities at 
issue..  
In a VCAA letter dated in June 2001, the RO requested that 
the appellant supply information on medical providers who 
examined him, notified him of evidence still needed, and what 
he could do to assist with his claims, and what evidence he 
needed to substantiate his claim.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  Additionally, the 
appellant's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). The record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a),(c),(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training. 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & 
Supp. 2001).

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).  Service 
connection requires findings of the existence of a current 
disorder and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

While the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In this case, the appellant has neither asserted a currently 
diagnosed disability nor submitted medical evidence to show 
that he has current disability due to the discharge diagnosis 
of a heart disorder in February 1954.  VA examination of 
cardiac function shows normal findings.

Accordingly, absent competent evidence of current disability, 
the Board finds that the appellant's claim of service 
connection for a heart disorder must be denied.  


ORDER

Service connection for a heart disorder is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

